 

10

It

12

13

14

15

16

17

18

19

20

21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE .

PTP ONECLICK, LLC,

Plaintiff,

AVALARA, INC.,

Defendant.

 

 

CASE NO. C19-0640JLR

ORDER DENYING STIPULATED
MOTION AS MOOT

Before the court is the parties’ stipulated motion to supplement and/or amend

Defendant Avalara, Inc.’s invalidity contentions. (Stip. (Dkt. #52).) Because the court

dismissed Plaintiff PTP OneClick, LLC’s patent infringement claim with prejudice and

without leave fo amend (see Order (Dkt..# 54) at-8-22, 33), the court DENIES the parties’

stipulated motion as MOOT.

Dated this4t aay of October, 2019. |
| | ewes, q Ww) 4

JAMES L. ROBART
United States District Judge

ORDER - 1

 

 

 

 
